DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                  CHRISTOPHER STEPHEN HARPER,
                           Appellant,

                                      v.

                         STATE OF FLORIDA,
                              Appellee.

                     Nos. 4D19-664 and 4D19-666

                               [April 23, 2020]

   Consolidated appeals from the Circuit Court for the Nineteenth Judicial
Circuit, St. Lucie County; Robert E. Belanger, Judge; L.T. Case Nos.
2017CF002809 A and 2017CF002956 A.

  Carey Haughwout, Public Defender, and Erika Follmer, Assistant
Public Defender, West Palm Beach, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Allan Geesey,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

MAY, DAMOORGIAN and CONNER, JJ., concur.

                           *          *           *

   Not final until disposition of timely filed motion for rehearing.